Interim Decision #2882

MATTER OF MOURILLON
In Visa Petition Proceedings
A-19731000

Decided by Board September 22, 1981
(1) Under the law of Curacao, Netherlands Antilles, legitimation of a child born out of
wedlock is effected by the subsequent marriage of the natural parents together with
their prior or contemporaneous acknowledgment of the child.
(2) An act of acknowledgment of paternity in Curacao without the marriage of the natural
parents does not place the acknowledged child in the same status as a legitimated child
and, therefore, the petitioner did not qualify as his father's "child" under section 101(b)(1)(C)
of the Immigration and Nationality Act, 8 U.S.C. 1101(b)(1)(C).
(3) In order to qualify as stepsiblings, either (1) the marriage which created the steprelationships must continue to exist, or (2) where the parties to that marriage have
legally separated or the marriage has been terminated by death or divorce, a family
relationship must continue to exist as a matter of fact between the "stepsiblings."

(4) Since the petitioner and beneficiary once qualified as "children" of their stepmother/
mother and continue to maintain their family relationship, the beneficiary qualifies as
the petitioner's "sister" under section 203(a)(5) of the Act, 8 U.S.C. 1153(a)(5), even
though the record does not show whether the petitioner's father and the beneficiary's
mother are still alive and remain married.
ON BEHALF OF PETITIONER:

Mary L. Sfasciotti, Esquire
815 — 57th Street
Kenosha, Wisconsin 53140

By: • Milhollan, Chairman; Maniatis, Maguire, Morris, and Vacca, Board Members

This matter is before the Board on appeal from the District Director's
decision of April 9, 1980, denying the petition to classify the beneficiary
as the sister of a United States citizen under section 203(a)(5) of the
Immigration and Nationality Act, 8 U.S.C. 1153(a)(5). The appeal will
be sustained.
The petitioner is a 52-year-old citizen of the United States who was
born out of wedlock in the British West Indies on December 16, 1928.
His parents never married, and only a few months after his birth his
mother left the household, never to return. The petitioner and his father
subsequently immigrated to Curacao, Netherlands Antilles (Dutch West
Incline). There, on July 22, 1942, his father married, and they all lived

together as a family unit until the petitioner came to the United States
122

Interim Decision #2882
in late 1954. In September 1953, the beneficiary was born in Curacao to
the petitioner's father and stepmother. The petitioner and beneficiary
have apparently continued to maintain their family ties, with the record
reflecting that the beneficiary came to the United States in 1971 as a

nonimmigrant student and was residing with the petitioner at the time
the instant petition was filed on October 30, 1974.
The District Director correctly noted that in order to establish the
existence of a sibling relationship the petitioner must show that he and
the beneficiary are, or once were, "children" of a common "parent"
within the meaning of section 101(b)(1) and (2) of the Act, 8 U.S.C.
1101(b)(1) and (2). Matter of Huang, 15 I&N Dec. 145 (BIA 1974). The
District Director then examined the relationship_ of the petitioner and
beneficiary through their father, and concluded that they did not qualify
as siblings under the Act because the petitioner was illegitimate and had
not been legitimated by his father. Therefore, he denied the petition.
On appeal, the petitioner asserts that he was legitimated by his father
according to the law of Curacao, Netherlands Antilles. He also argues
that he and the beneficiary are qualified siblings by virtue of their
relationship through their other common parent, their stepmother/
mother.
The petitioner has now submitted for the record certain provisions of
Title XII, Book I of the Civil Code of Curacao ("the Code") which

pertain to paternity and filiation in Curacao, Netherlands Antilles.' The
petitioner contends that under either the legitimation provisions of Title
XII, section 2, or the acknowledgment provisions of section 3 of that
title, he qualifies as a legitimated child under section 101(b)(1)(C) of the
Act.2 A careful examination of these provisions reveals that this argument is without merit.

These materials were prepared by Dr. Karel Weamink, Legal Analyst in the European

Law Division, Law Library of the Library of Congress, and come from an 1875 translation,
J.H.R. Beaujon, grans., Civil Code for the Colony of Curacao (1875). Dr. Wenninh
indicates in his cover letter that, "The latest Dutch text available in the Library of
Congress and at the Embassy of the Netherlands in Washington, D.C., is dated 1950, and
a comparison of it with the translation shows that the appended text was still in effect in

1929 and 1936."
2 "The term 'child' means an unmarried person under twenty-one years of age who is—

(C) a child legitimated under the law of the child's residence or domicile, or under the
law of the father's residence or domicile, whether in or outside the United States, if
such legitimation takes place before the child reaches the age of eighteen years and the
child Is In the legal• custody of the legitimating parent or vorr.nts at the thus of such

legitimation."

123

Interim Decision #2882
Under section 2 of the Code, legitimation of a child born out of wedlock occurs only by the subsequent marriage of the natural parents
together with a prior or contemporaneous acknowledgment of the child. 3
Upon legitimation, the child acquires the same rights as if he were
legitimate at birth 4 Thus, it is clear that because the petitioner's natural parents never married he has not been legitimated under the law of
Curacao, Netherlands Antilles.

As for the petitioner's acknowledgment claim, we note preliminarily
that the general rule outside of communist-bloc countries is that acknowledgment alone does not constitute legitimation; there must also be a
subsequent marriage of the natural parents.' Matter of Van Pamlen,
12 I&N Dec. 11, 13 (BIA 1966). See, e.g., Matter of Reyes, 16 I&B Dec.
475 (BIA 1978); Matter of Quispe, 16 I&N Dee. 174 (BIA 1977); Matter
of Mandewirth, 12 I&N Dec_ 199 (BIA 1967); Matter of The, 10 I&N
Dec. 744 (BIA 1964). A "legitimated" child is one placed "in all respects
upon the same footing as if begotten and born in wedlock." Pfeifer v.
Wright, 41 F.2d 464, 466 (10th Cir. 1930), cert. denied, 283 U. S. 896
(1931). Only where acknowledgment places the child In the same status

as a legitimated child will acknowledgment be deemed the equivalent of
legitimation. See Matter uf Reyes, 171&N Dec. 512 (BIA 1980). Such is
not the case here. Acknowledgment under section 3 of the Code merely
creates "civil rights" between the acknowledged child and his parents."
While this term is apparently not defined, the acknowledgment provision, unlike the preceeding legitimation provision, does not declare that
an acknowledged child enjoys the same rights as if he were born
legitimate. Therefore, it must be said that because the law of the Netherlands Antilles does not place an acknowledged child in the same status as a legitimated child, it does not make acknowledgment the equivalent of legitimation. This conclusion also finds support in the fact that
because the law of the Netherlands Antilles specifically differentiates
between acknowledgment and legitimation in the two statutory provisions it is reasonable to presume, absent an affirmative showing to the
contrary, that the law does not create-a distinction without a difference.
See Zeigler Coal. Co. v. Kleppe, 536 F.2d 398, 406 (D.C. Cir. 1976) —
("[A] statute should not be construed in such a way as to render certain
provisions superfluous or insignificant."); EA D. Sands, Satkerland

Statutory Construction, section 46.06 (Rev. 3d ed. 1973).
' Title XII, § 2, art. 321. In the event that the parents neglected to acknowledge their
natural child at or before the time of their marriage, or where one of the parents dies
before their intended marriage, legitimation can occur by a "letter of legitimation" issued
by theGovernor, after consultation with the "high court of justice." Title XII, § 2, arts.
323 and 324.
Title XIL 4 2. art. 326.
5 Or, in some instances, a royal or presidential decree of legitimation will suffice.
6 Title XII, § 3, art. 329.

Interim Decision #2882
land Statutory Construction, section 46.06 (Rev. 3d ed. 1973).
In view of the foregoing, we find that the petitioner does not qualify
as a legitimated child under section 101(b)(1)(C) of the Act. Therefore,
he and the beneficiary do not qualify through their father as "brother"
and "sister" under section 203(a)(5) of the Act.
Turning next to the issue of the petitioner's relationship to the beneficiary through their stepmother/mother, it is clear that the beneficiary
once qualified as the legitimate "child" of her mother under section
101(b)(1)(A) of the Act. As for the petitioner, section 101(b)(1)(B) defines
the term "child" as an unmarried person under the age of 21 years who
is a "stepchild, whether or not born out of wedlock, provided the child
had not reached the age of eighteen years at the time the marriage
creating the status of stepchild occurred." Here, the petitioner's natural
father married when the petitioner was 13 years of age, thus giving rise
to a valid stepmother/stepchild relationship under the Act. Matter of
McMillan, 17 I&D Dec. 605 (BIA 1981). Therefore, pursuant to Matter
of Hem', supra, at the time of the beneficiary's birth she and the
petitioner were qualified siblings as the "children" of a common "parent."
See Matter of Ferreira, 16 I&N Dec. 494 (BIA 1978); cf. Matter of
Bourne, 16 I&N Dec. 367 (BIA 1977).
One further issue remains. Unlike consanguineous relationships, steprelationships can be terminated by the death 'or divorce of the parties
whose marriage created the step-relationship.' Thus, in the case of
stepsiblingss it is appropriate to determine not only whether the petitioner and beneficiary were once the "children" of a common "parent,"
but also whether the marriage which created the step-relationships still
exists at the time the visa petition to accord the stepsibling classification
is being considered. Where that marriage does still exist, the stepsibling
'relationship likewise continues to exist. Difficulties arise, however, where

this is not the case.
In the context of stepparent and stepchild, we recently held that
where the parties to the marriage which created that step-relationship
have legally separated or where the marriage has been terminated by
divorce or death, the appropriate inquiry is whether a family relationship has continued to exist as a matter of fact between the stepparent
and stepchild. Matter of Mowrer, 17 I&N Dee_ 612 (BIA 1981); accord,
7 See, e.g., Brotherhood of Locomotive F. & S. v. Hogan, 5 F. Supp. 598, 605 (D. Minn.
1934): "The relationship of stepchild and stepparent is predicated on marriage, as are all

other relationships of affinity. . . . The entire structure of relationship by affinity is based
on a subsisting marriage, not a dissolved one."
" While the petitioner and the beneficiary are indeed also half siblings by virtue of their
common father, they cannot qualify as brother and sister through him. See pp. 3 5, supra.
Therefore, they can only seek to qualify as stepsiblings through the petitioner's stepmother.
the beneficiary's mother.
-

125

Interim Decision #2882
Brotherhood of Locomotive F. & E. v. Hogan, supra; see also Matter of
Pagnerre, 13 I&N Dec. 088 (BIA 1971). A similar inquiry is no less

appropriate in the case of stepsiblings. Accordingly, we hold that in
order to qualify as stepsiblings either (1) the marriage which created
the step-relationships must continue to exist, or (2) where the parties
to that marriage have legally separated or the marriage has been terminatea by death or divorce, a family relationship must continue to exist
as a matter of fact between the "stepsiblings." Whether the stepsiblings
continue to maintain a family relationship is a question of fact which
must be determined under the particular circumstances of each case.
Here, the record does not clearly show whether the petitioner's father
and the.beneficiary's mother are still alive and remain married. Nevertheless, as noted earlier, the record reflects that the petitioner and the
beneficiary do continue to maintain their family relationship, including
the fact that the beneficiary has lived with the petitioner during her
stay in the United States as a nonimmigrant student. Therefore, it has
been established that they were "children" of a common "parent" and
that their relationship as stepbrother and stepsister continues to exist.
Accordingly, the beneficiary qualifies as the petitioner's sister under
section 203(a)(5) of the Act.
ORDER The appeal is sustained and the petition is approved.

12t3

